DETAILED ACTION
Applicant: NUKANOBU, Takeshi; KOEDA, Keisuke; EGUCHI, Mao; TANEDA, Atsushi; & NAKANO, Hiroaki
Assignee: Konica Minolta, Inc. 
Attorney: Daniel P. LENT (Reg. No.: 44,867)
Filing: Non-Provisional Application filed 01 December 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-15 are currently pending before the Office.

Priority
The instant application claims foreign priority to JP 2019-218444 filed 13 December 2019.

Information Disclosure Statement
The information disclosure statement (IDS) filed 12/01/2020 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 include the phrase “a radiation generator that includes a radiation source which generates a radiation pulse by receiving supply of a tube current” which is indefinite since it is unclear if the “radiation generator” including a “radiation source”  is limited to a “tube”, e.g. “The radiation source 12 (tube) generates radiation (for example, X-ray) by receiving the supply of the preset amount of tube current from the high voltage generating section 112.” (Spec., ¶[0018]) , since it is unclear how “a tube current” could be applied to a “radiation generator”/”radiation source” that is not a “tube”.  If the “radiation source” is limited to a “tube”, then the claim should be amended to “includes a tube which generates a radiation pulse by receiving supply of a tube current”.  If the “radiation source” is not limited to “tube”, then the claim should be amended to “includes a radiation source which generates a radiation pulse by receiving supply of a current”.  Claims 2-7 and 9-14 inherit this rejection.
Claims 1, 8, and 15 include the phrase “receiving supply of a tube current of a preset amount; . . . a hardware processor that: (claims 1 & 8) or the program causing the computer to perform: (claim 15) sets/setting an amount of the tube current” which is indefinite since it is unclear if the “hardware processor”/”computer” must “set an amount” different from the “preset amount” or if they can be the same “amount” which raises antecedent basis issues between “a preset amount” and “an amount”.  Claims 2-7 and 9-14 inherit this rejection.
Claims 1, 8, and 15 include the phrase “a radiation source which generates a radiation pulse . . .  calculates/calculating such a proper range of the tube current that start and end of generation of one of the radiation pulse by the radiation generator are within one of the set/an accumulation time to perform an imaging with the set accumulation time” which is indefinite for multiple reasons: 1) it is unclear if “one of” is creating an alternative list between “one of the radiation pulse” and “one of the set/an accumulation time” and 2) it is unclear how there can be “one of” radiation pulse/accumulation time without multiple “radiation pulses” and multiple “accumulation times” and the use of the term “set” likewise makes it unclear if there are a “set” or “sets” of accumulation time(s).  The claims should be amended to make clear if both “radiation pulse” and “accumulation time” is required for the “proper range” or if only one is required, and the claims should be amended to make clear if a singular or plural/sets of “radiation pulse(s)” and “accumulation time(s)” are required.  For purposes of examination, the claimed “proper range” only requires at least one of the “radiation pulse” and the “accumulation time”.  Claims 2-7 and 9-14 inherit this rejection.    
Claims 1, 8, and 15 include the phrase “calculates/calculating such a proper range” which is indefinite since “such” is a relative term – in that it is unclear how it is modifying “proper range” or what claim scope is covered by “such a proper range”.  The term should be removed or further detail added to define that “such” modifies or what, if any, claim terms are combined with “such” to limit “proper range”.  Claims 2-7 and 9-14 inherit this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwakiri et al. (US Pat. 9,322,928) and Kameshima et al. (US Pub. 2011/0317054).
Regarding claims 1, 8, and 15, Iwakiri et al. discloses a radiation imaging system (claim 1), an imaging control device (claim 8), and a non-transitory storage medium (claim 15) (Iwakiri et al.: Fig. 1 system 10; Abstract) comprising:
a radiation generator (11) that includes a radiation source which generates a radiation pulse (x-rays) by receiving supply of a tube current of a preset amount (C.8:L.14-17 – controller 14b);
a radiation detector (Fig. 3 flat panel detector (FPD) 36) that includes a plurality of charge accumulators (pixels 37) which accumulate and release electric charges to be read out as signal values according to received radiation (C.11:L.7-38 pixels 37 store/readout signal charges) and that generates a dynamic image formed of a plurality of frames (Fig. 4 frame rates; C.4:L.13-69 fluoroscopy; C.15:L.33-C.16:L.58); and

    PNG
    media_image1.png
    590
    1552
    media_image1.png
    Greyscale

a hardware processor (Fig. 1 console 24; C.9:L.7-C.10:L.26 console 24 handles external information and is connected to imaging control 23 & x-ray control 14) that:
sets an amount of the tube current and a frame rate (Fig. 4 determination table 65; C.15:L.33-C.16:L.58 – determining combinations of tube current and frame rate) for which the charge accumulators (37) are allowed to accumulate the electric charges (C.11:L.7-38);
calculates such a proper range (Fig. 4; Fig. 11) of the tube current that start and end of generation of one of the radiation pulse by the radiation generator (11) are within one of the set frame rate to perform an imaging with the set frame rate (Fig. 4 determination table 65; C.15:L.33-C.16:L.58); and
regulates setting of a value out of the calculated proper range (Fig. 4 determination table 65; C.15:L.33-C.16:L.58; C.20:L.58-67 appropriate operation mode determined based on external information).
Although Iwakiri et al. discloses different frame rates, it does not disclose a processor or computer setting a length of an accumulation time correlated to the radiation generator. 
In a related field of endeavor, Kameshima et al. discloses a radiation imaging system (claim 1), an imaging control device (claim 8), and a non-transitory storage medium (claim 15) (Kameshima et al.: Fig. 1 imaging 100 controller 108 radiation generator 110; ¶67 invention may be implemented by programs & computer media) comprising:
a radiation generator (110) configured to generate a radiation pulse using a tube current (¶44 controlling computer 108 controls tube current);
a radiation detector (100) that includes a plurality of charge accumulators (Fig. 2 pixels 201) which accumulate and release electric charges to be read out as signal values (read out circuit 103) according to received radiation (¶¶24-29) and that generates a dynamic image formed of a plurality of frames (¶¶37-38 fluoroscopic imaging); and

    PNG
    media_image2.png
    553
    1534
    media_image2.png
    Greyscale

a hardware processor (Fig. 1 controlling computer 108) that:
sets an amount of the tube current (¶44) and a length of an accumulation time (¶¶42-46) for which the charge accumulators (201) are allowed to accumulate the electric charges (¶¶24-29);
calculates such a proper range of the tube current (¶44) that start and end of generation of one of the radiation pulse by the radiation generator (radiation control apparatus 109 radiation generating apparatus 110) are within one of the set accumulation time to perform an imaging with the set accumulation time (¶¶42-46); and
regulates setting of a value out of the calculated proper range (¶¶42-46).
In view of the ability to control the accumulation period and control the radiation source to account for proper dosage and imaging quality through setting of tube current and accumulation time as is disclosed in Kameshima et al. at Paragraphs 42-46, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kameshima et al. with the teachings of Iwakiri et al. to control the accumulation period of a radiation imaging system to control dosage and improve image quality.

Regarding claims 2 and 9, Iwakiri et al. and Kameshima et al. further disclose wherein the hardware processor sets (Iwakiri et al.: Fig. 1 console 24; C.9:L.7-C.10:L.26; Kameshima et al.: Fig. 1 controlling computer 108; ¶¶42-46), as the amount of the tube current (Iwakiri et al.: C.8:L.14-17; Kameshima et al.: ¶44), a value of an option that is selected from among a displayed option by a user or an arbitrary value that is input by the user, and the hardware processor regulates the setting of the value out of the calculated proper range (Iwakiri et al.: C.10:L.1-13 – user may select x-ray tube which affects the calculated proper range; C.15:L.53-C.16:L.58 – determination section 64 regulates setting with arbitrary values; Kameshima et al.: ¶¶24-26 display; ¶¶42-46).
Regarding claims 3 and 10, Iwakiri et al. and Kameshima et al. further disclose wherein the hardware processor notifies that the value out of the calculated proper range is selected or input in response to selection or inputting of the value out of the calculated proper range (Iwakiri et al.: C.10:L.1-49 – user may select x-ray tube which affects the calculated proper range & system may include indicator 28; Kameshima et al.: ¶¶24-26; ¶¶41-46).
Regarding claims 4 and 11, Iwakiri et al. and Kameshima et al. further disclose wherein the hardware processor is able to set a frame rate (Iwakiri et al.: Fig. 1 console 24; Fig. 4 determination table 65; C.9:L.7-C.10:L.26; C.15:L.33-C.16:L.58; Kameshima et al.: Fig. 1 controlling computer 108; ¶47 frame), the hardware processor determines whether or not a value of at least one of the frame rate and the accumulation time set in the radiation generator matches a value of the at least one of the frame rate and the accumulation time set in the radiation detector (Iwakiri et al.: Fig. 1 console 24; Fig. 4 determination table 65; C.9:L.7-C.10:L.26; C.15:L.33-C.16:L.58; Kameshima et al.: Fig. 1 controlling computer 108; ¶¶42-46), and the imaging is enabled in response to determination by the hardware processor that the value set in the radiation generator matches the value set in the radiation detector (Iwakiri et al.: Fig. 1 console 24; Fig. 4 determination table 65; C.9:L.7-C.10:L.26; C.15:L.33-C.16:L.58; Kameshima et al.: Fig. 1 controlling computer 108; ¶¶42-46).
Regarding claims 5 and 12, Iwakiri et al. and Kameshima et al. further disclose wherein the radiation generator applies, to the radiation source, a tube voltage that is set in advance to generate the tube current, and the radiation source generates the radiation pulse for an irradiation time that is set (Iwakiri et al.: Fig. 1 radiation generator 11 high voltage generator 14a; Fig. 4 determination table 65; C.8:L.11-32; Kameshima et al.: Fig. 1 source 110; ¶44), the hardware processor is able to set a value of at least one of the tube voltage and the irradiation time, the hardware processor calculates a proper range of a value of at least one of the tube voltage and the irradiation time according to the set length of the accumulation time, and the hardware processor regulates setting of the value of the at least one of the tube voltage and the irradiation time out of the calculated proper range (Iwakiri et al.: Fig. 1 console 24; Fig. 4 determination table 65; C.9:L.7-C.10:L.26; C.15:L.33-C.16:L.58; Kameshima et al.: Fig. 1 controlling computer 108; ¶¶42-46).
Regarding claims 6 and 13, Iwakiri et al. and Kameshima et al. further disclose wherein, in response to setting of a second value that is larger than a first value as a parameter value of at least one of the tube current, the tube voltage and the irradiation time, the hardware processor lowers a parameter value that is not set to be the second value among the tube current, the tube voltage and the irradiation time such that a total dose in a single imaging of the dynamic image among the imaging does not exceed a total dose in a single imaging of the dynamic image among the imaging that is performed by setting the first value (Iwakiri et al.: Fig. 1 console 24; Fig. 4 determination table 65; C.15:L.33-C.16:L.58; Kameshima et al.: Fig. 1 controlling computer 108; ¶34 desired dose delivered to examinee; ¶¶38-42 based on control signal system either takes still image or fluoroscopic dynamic image).
Regarding claims 7 and 14, Iwakiri et al. further discloses wherein the hardware processor (Iwakiri et al.: Fig. 1 imaging control device 23 console 24; Fig. 3 determination section 64; Fig. 4 determination table for x-ray tube (diode) 65; Fig. 5 determination table for x-ray tube triode 68; C.19:L.1-30 - where the external information has the information related to the type of the X-ray tube 13 a (Y in S002), the determination section 64 selects the determination table 65, 68, or the like corresponding to the type of the X-ray tube 13 a.) identifies the connected radiation generator (Fig. 1 generator 11), and the hardware processor adjusts the proper range of a value to be calculated according to the identified radiation generator (Fig. 4 determination table for x-ray tube (diode) 65; Fig. 5 determination table for x-ray tube triode 68; C.19:L.1-30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuwabara et al. (US Pat. 9,146,326) – which discloses detecting end of radiation for adjusting reading start times for improving signal to noise ratios (S/N) (Kuwabara et al.: Fig. 3; Abstract).

    PNG
    media_image3.png
    385
    493
    media_image3.png
    Greyscale

Ohguri (US Pub. 2022/0035054) – which discloses adjusting accumulation times with a control unit (Ohguri: 204; ¶¶86-95) and adjusting frequencies based on accumulation and readout periods (Fig. 13).

    PNG
    media_image4.png
    648
    880
    media_image4.png
    Greyscale

Ishinari et al. (US Pub. 2021/0011176) – which discloses a tube control unit (Ishinari et al.: 103) capable of adjusting irradiation conditions based on selection of still images or moving images (¶¶18-20).

    PNG
    media_image5.png
    308
    616
    media_image5.png
    Greyscale
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884